Case 3:19-cv-12428-RHC-EAS ECF No. 49, PageID.1659 Filed 03/10/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

ZMCC PROPERTIES LLC,

       Plaintiff,

v.                                                      Case No. 19-12428

PRIMEONE INSURANCE COMPANY,

     Defendant.
__________________________________/

               ORDER GRANTING DEFENDANT’S MOTION TO COMPEL

       Plaintiff ZMCC Properties LLC brings this action for breach of contract and

reformation. (ECF No. 28, PageID.736-47.) Defendant PrimeOne Insurance Co. moves

to compel Non-Parties Tom Jajo and Edition BC Owners, LLC, (“Edition”) to comply with

subpoenas Defendant issued on August 13, 2020, under Federal Rule of Civil

Procedure 45. (ECF No. 47; ECF No. 47-2.)

       Defendant filed its motion to compel on February 9, 2021. Non-Parties had

fourteen days to file a response. See E.D. Mich. L.R. 7.1(e)(2)(B). The deadline expired

on February 23, 2021, and no response was filed. Defendant’s motion is well supported.

Non-Parties do not present arguments in opposition, and the motion will be granted.

See Fed. R. Civ. P. 37(a)(1), (3)(B)(iv).

       Defendant seeks attorney fees incurred in filing its motion to compel. It cites

Federal Rule of Civil Procedure 45(g):

       The court for the district where compliance is required--and also, after a
       motion is transferred, the issuing court--may hold in contempt a person
       who, having been served, fails without adequate excuse to obey the
       subpoena or an order related to it.
Case 3:19-cv-12428-RHC-EAS ECF No. 49, PageID.1660 Filed 03/10/21 Page 2 of 2




The court will order Plaintiff to file a bill of costs and account for its reasonable

expenses, including attorney’s fees, incurred in the filing of the motions to compel. It will

also direct Defendant to file a proposed order for attorney fees under Rule 45(g). Non-

Parties will be given the opportunity to file responses. Accordingly,

        IT IS ORDERED that Defendant’s “Motion to Compel Non-Parties’ Compliance

with Subpoena” (ECF No. 47) is GRANTED. Non-Parties Jajo and Edition are

DIRECTED to produce all documents and information responsive to Defendant’s

subpoena (ECF No. 47-2) by April 5, 2021.

        IT IS FURTHER ORDERED that Defendant is DIRECTED to serve Non-Parties

Jajo and Edition with this order by March 16, 2021.

        Finally, IT IS ORDERED that Defendant file a bill of costs and a proposed order

by March 19, 2021. Non-Parties Jajo and Edition may file responsive briefs by March

29, 2021.

                                                           s/Robert H. Cleland              /
                                                           ROBERT H. CLELAND
                                                           UNITED STATES DISTRICT JUDGE
Dated: March 10, 2021

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, March 10, 2021, by electronic and/or ordinary mail.

                                                            s/Lisa Wagner                   /
                                                            Case Manager and Deputy Clerk
                                                            (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\19-12428.ZMCC.MotiontoCompel.RMK.1.docx
